J-S60029-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    F.A.N.                                      :     IN THE SUPERIOR COURT OF
                                                :          PENNSYLVANIA
                                                :
                 v.                             :
                                                :
                                                :
    S.U.                                        :
                                                :
                          Appellant             :     No. 477 WDA 2017

                  Appeal from the Order Entered February 21, 2017
                 In the Court of Common Pleas of Allegheny County
                       Civil Division at No(s): FD-15-000585


BEFORE:        OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY DUBOW, J.:                                FILED DECEMBER 21, 2017

           Appellant, S.U. (“Mother”), appeals pro se from the February 21, 2017

Order entered in the Court of Common Pleas of Allegheny County that

ordered Mother to pay a monthly child support obligation of $804.38. After

careful review, we affirm.

           Mother and Appellee, F.A.N. (“Father”), share legal and physical

custody of their three-year-old child, F.C.N.N. (“Child”).         In October 2016,

Father filed a Complaint for Support seeking child support.1 On December

13, 2016, after both parties appeared at a support conference, the hearing

officer      issued   a    child   support   Report   and    Recommendation,   which



____________________________________________


1Father’s Complaint for Support displays a “filed” stamp date of October 28,
2016, but appears on the docket on October 26, 2016.


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S60029-17



recommended that Mother pay Father $893.75 in child support per month.2

Mother filed timely Exceptions. On February 21, 2007, the trial court issued

an Order sustaining Mother’s Exceptions in part, granting a deviation for

Mother’s monthly fixed student loan obligation, and reducing Mother’s

monthly child support obligation to $804.38.3

        Mother timely appealed. Both Mother and the trial court complied with

Pa.R.A.P. 1925.

        Mother raises the following issues on appeal:

        I.     Wheter [sic] the trial court failed to provide an on[-]the[-]
               record or in[-]writing explanation as to how the net figures
               were reached and what formula was used to reach the
               support obligation and failure to consider the [Self-Support
               Reserve (“SSR”)] of $931[.00]?

        II.    Whether the trial court failed to consider that [Mother] was
               responsible for the “mortgage” at the marital residence
               which also includes the utilities that must be paid for the
               children to have a place to live?

        III.   Whether the trial court failed to consider that [Mother] had
               to provide for 2 children that resides [sic] with Mother [for]
               which she has 100% responsibility?

Mother’s Brief at 5 (some capitalization omitted).

        Appellate review of a child support order is very narrow.         We may

reverse a support order only if we find that the Order cannot be sustained on

____________________________________________


2   The Report and Recommendation set arrears at $1,963.80.

3   The 2/21/17 Order adjusted arrears to $1,761.59.




                                           -2-
J-S60029-17



any valid ground. Krebs v. Krebs, 944 A.2d 768, 772 (Pa. Super. 2008).

This Court will not interfere with the broad discretion afforded the trial court

“absent an abuse of the discretion or insufficient evidence to sustain the

support order.”     Id. (citation and quotation omitted).        “An abuse of

discretion is not merely an error of judgment; if, in reaching a conclusion,

the court overrides or misapplies the law, or the judgment exercised is

shown by the record to be either manifestly unreasonable or the product of

partiality, prejudice, bias or ill will, discretion has been abused.” Arbet v.

Arbet, 863 A.2d 34, 39 (Pa. Super. 2004) (citation and quotation omitted).

Importantly, we acknowledge, “the duty to support one's child is absolute,

and the purpose of child support is to promote the child's best interests.”

Id. (citation and quotation omitted).

        In her first issue on appeal, Mother avers that the trial court failed to

provide an explanation on the record as to how the child support figures

were determined and failed “to consider the SSR of $931[00.]”           Mother’s

Brief at 9.

      In support cases, “there is a rebuttable presumption that the amount

of an award for support which results from the application of the Support

Guidelines is correct.”   Landis v. Landis, 691 A.2d 939, 941 (Pa. Super.

1997) (citations omitted). Nevertheless, “where the facts demonstrate that

this award is unjust or inappropriate, the trier of fact has the discretion to

rebut that presumption and deviate from the guidelines.”            Id. at 941

(citations omitted).   Pa.R.C.P. No. 1910.16-5 provides, in pertinent part,

                                      -3-
J-S60029-17



“[i]f the amount of support deviates from the amount of support determined

by the guidelines, the trier of fact shall specify, in writing or on the record,

the guideline amount of support, and the reasons for, and findings of fact

justifying, the amount of the deviation.” Pa.R.C.P. No. 1910.16-5(a).

      The SSR is based on the federal poverty level for one person.

Pa.R.C.P. No. 1910.16-1 cmt. D (2010).         The SSR is built into the Rule

1910.16-3 child support schedule and adjusts the basic support obligation to

prevent the obligor's net income from falling below the SSR, or $931.00 per

month. Id. See also Pa.R.C.P. No. 1910.16-3 cmt. (2013) (Explaining that

the basic child support schedule has been amended to reflect an increase in

the SSR to $931.00.).

      Instantly, the hearing officer issued a Report and Recommendation,

which stated, “[t]he guideline is recommended” and advised that Mother pay

Father child support in the amount of $893.75 per month based on the

parties’   incomes   and    the   Pennsylvania    Child   Support    Guidelines

(“Guidelines”). Hearing Summary, dated 12/22/16. Upon consideration of

Mother’s Exceptions, the trial court issued an order granting Mother a

“deviation under [Rule] 1910.16-5(b)(1) for her monthly fixed student loan

obligation of $721.00” and reduced Mother’s monthly support obligation

from $893.75 to $804.38 retroactive to October 26, 2016. Order, 2/21/17.

The trial court specified in writing the reasons for the deviation in

compliance with Rule 1910.16-5 and, thus, we find no abuse of discretion.

See Pa.R.C.P. 1910.16-5(a).

                                     -4-
J-S60029-17


      As to Mother’s claim that the trial court failed to consider the SSR of

$931.00, Mother fails to cite any authority to support this contention, and,

thus we find this claim waived. See Commonwealth v. B.D.G., 959 A.2d
362, 371-72 (Pa. Super. Ct. 2008) (“When an appellant fails to develop his

issue in an argument and fails to cite any legal authority, the issue is

waived.”).    Even if Mother had properly developed the issue, it would

warrant no relief.   The trial court observed that the SSR is “simply not

applicable in this matter” because Mother had a gross income of over

$100,000.00. Trial Court Opinion, 4/26/17, at 3. The record supports this

finding. Accordingly, this issue is meritless.

      Mother next argues that the trial court erred when it failed to grant a

downward deviation in her monthly child support obligation because Mother

occupies the martial residence and is responsible for paying the mortgage

and utility bills. Mother’s Brief at 16. Mother acknowledges that pursuant to

Pa.R.A.P. 1910.16-6(e), the court may order a downward deviation if the

mortgage payment exceeds 25% of the obligor’s monthly net income. Id.

Mother concedes that her mortgage payment is $823.00 per month, which

does not exceed 25% of the trial court’s monthly net income assessment of

$6,254.00 per month. Id. at 11, 17. Mother nevertheless argues that she

qualifies for a deviation because her mortgage and household utility bills

combined exceed 25% of her monthly net income. Id. at 11, 17. Mother’s

argument lacks merit.


                                      -5-
J-S60029-17



        Rule 1910.16-6 states, in pertinent part, that “the term ‘mortgage’

shall   include   first   mortgages,   real   estate    taxes   and   homeowners'

insurance[.]”     Pa.R.C.P. No. 1910.16-6(e).          The comment to the Rule

clarifies that “the inclusion of second mortgages, home equity loans and

other obligations secured by the marital residence is within the discretion of

the trier of fact based upon the circumstances of the case.” Pa.R.C.P. No.

1910.16-6(e) cmt. (2005).

        The trial court opined:

           Clearly, the Guidelines attribute the customary meaning to
           the term “mortgage.” That meaning does not include
           utilities and car payments or any other unsecured
           obligations or expenses incurred after separation, as
           Mother suggests.

Trial Ct. Op., 4/26/17, at 4. We agree and conclude that Mother’s argument

lacks merit.

        In her final issue, Mother avers that the trial court failed to consider

that Mother has to provide for two children from a previous relationship that

reside with her full-time. Mother’s Brief at 18. Mother argues that she is

entitled to a “multiple family” downward deviation.             Id. at 18-20.   We

disagree.

        The “multiple family” deviation rules provide, in pertinent part,

“[w]hen the total of the obligor's basic support obligations exceeds 50% of

his or her monthly net income, the court may consider a proportional

reduction of these obligations.” Pa.R.C.P. No. 1910.16-7(b). For purposes


                                       -6-
J-S60029-17


of Rule 1910.16-7, the trial court should calculate obligor’s basic support

obligation using only the basic guideline amounts of support as determined

by the Guidelines, without including additional expenses that the court may

add to this basic amount. Pa.R.C.P. No. 1910.16-7(c).

       Upon consideration of a multiple family deviation, the trial court

concluded: “this downward deviation does not apply when an obligor’s

support obligations are less than 50% of net income . . . Mother is simply

not entitled to this deviation.” Trial Ct. Op., 4/26/17, at 5. A review of the

record supports the trial court’s conclusions. Mother’s monthly net income is

$6,254.00; to qualify for a multiple family deviation her basic child support

obligation would have to exceed $3,127.00 per month, which it does not.

       In conclusion, the trial court did not abuse its discretion when it

ordered Mother to pay a monthly child support obligation of $804.38 to

Father. Accordingly, we affirm.4

       Order affirmed.




____________________________________________


4 In light of our disposition, Mother’s “Petition Requesting to Assign a Panel”
is denied as moot.



                                           -7-
J-S60029-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2017




                          -8-